Per Curiam.
This proceeding was commenced by th’e State Board of Law Examiners for the disbarment of respondent, Fred A. Ossanna, an attorney at law duly licensed to practice in the State of Minnesota. In its petition, the Board of Law Examiners alleges that Fred A. Ossanna is and at all times since March 24, 1922, has been licensed to practice law in the State of Minnesota; that on November 15, 1960, Respondent, Fred A. Ossanna, was duly convicted of a felony in the United States District Court for the District of Minnesota. Attached to the petition is a certified copy of the judgment and commitment of respondent, committing him to the custody of the United States attorney general for imprisonment for a period of 4 years and requiring the payment of a fine in the sum of $10,000. Respondent, by his answer, admits the allegations of the petition and, by a letter, has stated that he sees no object in having a reference in this matter.
It Is Therefore Ordered, That respondent, Fred A. Ossanna, be disbarred and that his name be stricken from the roll of attorneys in this state.